NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 15, 2013*
                                  Decided March 25, 2013

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            DANIEL A. MANION, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 12-3779

DAVID PETROVIC,                                     Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 12 C 8677
ENTERPRISE LEASING COMPANY OF
CHICAGO, LLC, et al.,                               Amy J. St. Eve,
     Defendants-Appellees.                          Judge.

                                         ORDER

       David Petrovic appeals the dismissal of his complaint alleging that a rental agency
discriminated against him on the basis of his race (white) and disability by refusing to rent
him a car, and covered up the theft of $1,400 from his bags, which had been stored in one of
the agency’s vehicles. He names as defendants Enterprise Leasing Company of Chicago,


       *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that the case is appropriate for summary disposition. Thus the appeal is
submitted on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 12-3779                                                                              Page 2
LLC and other related corporate entities(which we refer to collectively as Enterprise for
sake of simplicity) as well as several Enterprise employees and corporate executives. Before
service on the defendants, the district court dismissed the complaint for failure to state a
claim. See 28 U.S.C. § 1915A(b)(1). We conclude that Petrovic has stated a claim under 42
U.S.C. § 1981 only, and thus we vacate the judgment in part and remand for further
proceedings.

        We accept as true the allegations in Petrovic’s complaint. See Gomez v. Randle, 680
F.3d 859, 864 (7th Cir. 2012). Petrovic arranged for an Enterprise employee to pick him up
at his home in October 2008 and drive him to an Enterprise rental site to rent a car. Petrovic
spoke to the site manager, Hans Uslar, who upon noticing Petrovic’s cane asked if he was
disabled. When Petrovic replied that he was, Uslar told him that because he is “white and
disabled and not black and disabled” he could rent a car only if he provided copies of
receipts or stubs reflecting his social security payments. Petrovic did not have these
documents with him. While he remained at the site, he saw Uslar rent cars to a black man
and a Hispanic woman, neither of whom appeared disabled, without requesting any proof
of income. He confronted Uslar about this disparity; Uslar explained that “white disabled
people are always broke” and again refused to rent him a car even after he logged on to his
bank account using the company’s computer to show Uslar his positive bank balance.

        When Petrovic first arrived at the rental site, he had asked the driver to store his
luggage temporarily in a car. The luggage contained his yearly tax statements, and Petrovic
attempted to retrieve those statements from his bags as proof of his ability to pay. When he
went outside, however, he realized that the vehicle in which his bags were stored was no
longer there. He demanded his bags, and when the vehicle with them returned an hour
later, Petrovic noticed that $1,400 in cash was missing. Uslar refused to speak with him
about the missing cash, and Petrovic stormed out to complain to the local police about the
theft.

        Almost four years later, Petrovic filed this suit, alleging that the defendants violated
numerous federal and state laws by discriminating against him and conspiring to cover up
the theft. Many of these laws were frivolously invoked, but Petrovic takes issue with the
district court’s resolution of three of them, so we discuss these. First, the district court
dismissed his claim under 42 U.S.C. § 1985(3) because he did not allege that the defendants
“conspired with a state actor to deprive him of his constitutional rights.” Second, the court
dismissed Petrovic’s claim of racial discrimination under 42 U.S.C. § 1981 because it found
nothing “fishy” about Uslar’s inquiries into Petrovic’s finances, especially given that, at
least according to the court, Petrovic was not paying with a credit card like the other two
customers to whom Uslar rented cars. Finally, the district court passed over in silence
Petrovic’s public-accommodation claims under Title II of the Civil Rights Act of 1964, see 42
No. 12-3779                                                                                 Page 3

U.S.C. § 2000a, and Title III of the Americans with Disabilities Act, see 42 U.S.C. § 12182.
(Instead, the court analyzed Title VII of the Civil Rights Act and Title II of the ADA.)

        Petrovic first challenges the district court’s dismissal of his claim under 42 U.S.C.
§ 1981, which prohibits private actors from discriminating on the basis of race against those
seeking to make and enforce contracts. See CBOCS West, Inc. v. Humphries, 553 U.S. 442, 447-
48 (2008). Petrovic argues that Enterprise admitted that it was discriminating based on race
when its site manager told him that the company cannot rent to him without proof of
income “because he is white.” Moreover, as Petrovic clarifies in his appellate brief, he was
comparable to the two other customers to whom Uslar did rent cars because, like them, he
also intended to pay by credit card. “To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 570 (2007)). Petrovic’s allegations that Enterprise refused to rent him a car
because he is white, and did rent cars to a comparable black man and a Hispanic woman,
suffice to state a plausible claim of race discrimination. See Rapid Test Prods., Inc. v. Durham
Sch. Servs., 460 F.3d 859, 860–61 (7th Cir. 2006); cf. Bennett v. Schmidt, 153 F.3d 516, 518 (7th
Cir. 1998) (plaintiff’s allegation that “I was turned down for a job because of my race”
sufficed to survive motion to dismiss employment discrimination claim). (The district
court’s reliance on Hague v. Thompson Distrib. Co., 436 F.3d 816 (7th Cir. 2006), was
misplaced because Hague addresses the type of evidence that Petrovic would need to
submit at summary judgment if he proceeded under the indirect method of proof under
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). But subjecting Petrovic to that
evidentiary obligation was premature and does not apply to the evaluation of the
sufficiency of a complaint alleging race discrimination. See Swierkiewicz v. Sorema N.A., 534
U.S. 506, 515 (2002).)

       Only two defendants are proper, however: Uslar and his employer, Enterprise
Leasing Company of Chicago, LLC. Petrovic alleges that Uslar refused to rent him a car
because of his race. This allegation adequately alleges a basis for liability against both Uslar
personally and his employer, for whom he acted as agent. See Smith v. Bray, 681 F.3d 888,
899 (7th Cir. 2012). But the other defendants, who lack any personal involvement, were
properly dismissed. See Patterson v. Cnty. of Oneida, 375 F.3d 206, 229 (2d Cir. 2004); Cardenas
v. Massey, 269 F.3d 251, 268 (3d Cir. 2001).

        Petrovic next attempts to revive his claims under 42 U.S.C. § 1985(3) against all
defendants to recover for alleged theft. To be actionable under § 1985(3), a purely private
conspiracy, which is all Petrovic alleges, must interfere with the Thirteenth Amendment
right to be free from involuntary servitude. See Bray v. Alexandria Women's Health Clinic, 506
U.S. 263, 278 (1993); see also Brokaw v. Mercer Cnty., 235 F.3d 1000, 1024 n.20 (7th Cir. 2000).
No. 12-3779                                                                                 Page 4
Petrovic alleges nothing about slavery; rather he focuses only on his right to equal
protection, guaranteed by the Fourteenth Amendment only against state action. See Reget v.
City of La Crosse, 595 F.3d 691, 695 (7th Cir. 2010). Accordingly, this claim fails.

         Lastly, Petrovic contests the district court’s failure to address his public-
accommodation claims. He seeks only money damages, however, and does not argue that
he wants injunctive relief, or that any injunctive relief remains available to him. And
neither statute provides for monetary relief. See 42 U.S.C. §§ 2000a-3(a), 12188(a)(1);
Newman v. Piggie Park Enter., Inc., 390 U.S. 400, 402 (1968); Antoninetti v. Chipotle Mexican
Grill, Inc., 643 F.3d 1165, 1174 (9th Cir. 2010); Powell v. Nat’l Bd. of Med. Exam’rs, 364 F.3d 79,
86 (2d Cir. 2004). These claims, therefore, properly remain out of the case.

       We have considered Petrovic’s remaining contentions, and all are without merit.
Accordingly, the judgment of the district court is VACATED and REMANDED as to
Petrovic’s claim under 42 U.S.C. § 1981 against Enterprise Leasing Company of Chicago,
LLC and Uslar only. With respect to the remainder of Petrovic’s complaint, the judgment is
AFFIRMED.